DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 10/06/2021 fails to comply with 37 CFR 1.98(a) (2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18, and 23-28 are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1-19 and 21-25 of copending Application No. 16/922,997 in view of Martysevich et al. (US 2019/0264552 A1)

protection composition comprising a surfactant package, an alkali agent, a co-solvent, a viscosity-modifying polymer, or any combination and producing hydrocarbons from the existing well prior and/or before injecting the fracturing fluid into the new wellbore.
Martysevich teaches on the fracturing fluid may comprise one or more of water, a hydrocarbon fluid, a polymer gel, foam, air, wet gasses, and/or other fluids, and the
target area can either be new or can be within a previously produced formation. [0021; 0032] for the purpose of pressurizing, fracturing, and pumping can be repeated along the length of the wellbore or the target area. [0032]
Accordingly, it would have been obvious to a person of ordinary skill in the art
before the effective filling date of the claimed invention to have an alternative of the foamed pressure composition with an aqueous pressure composition with additives, as taught by Martysevich, in order to pressurize and fracture the along the length of the wellbore or the target area.
Furthermore, there is no criticality on the type of pressure composition, since dependent claims use different pressure composition as alternatives such as gases and surfactant packages as recited in the copending application ‘997.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18, and 23-28 are provisionally rejected on the ground of nonstatutory

The instant application does not explicitly discloses a gas composition injected
into the existing well prior and/or before injecting the fracturing fluid into the new wellbore.
Martysevich teaches on the fracturing fluid may comprise one or more of water, a hydrocarbon fluid, a polymer gel, foam, air, wet gasses, and/or other fluids, and the
target area can either be new or can be within a previously produced formation. [0021; 0032] for the purpose of pressurizing, fracturing, and pumping can be repeated along the length of the wellbore or the target area. [0032]
Accordingly, it would have been obvious to a person of ordinary skill in the art
before the effective filling date of the claimed invention to have an alternative of the foamed pressure composition with a gas composition with additives, as taught by
Martysevich, in order to pressurize and fracture the along the length of the wellbore or the target area.
Furthermore, there is no criticality on the type of pressure composition, since dependent claims use different pressure composition as alternatives such as gases and surfactant packages as recited in the copending application ‘000.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments, filed on 10/13/2021, with respect to objection of abstract and title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, filed on 10/13/2021, with respect to objection of claims of claims 23, 24, and 27 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, filed on 10/13/2021, with respect to rejection of claims 1, 5, 7, 8, 10, 19, and 25 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant's arguments filed on 10/13/2021 with regards to the DP against application 16/923,000 and 16/922,997 have been fully considered but they are not persuasive. Therefore the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/03/2021